OPINION
By HAMILTON, PJ.
Heard on appeal on questions of law.
The cases were tried and considered together.
In case No. 5861, Violet Kemp sued the defendant, The Coney Island Company, Inc., for damages for personal injuries claimed to have been received by her while riding on the “Loop the Loop”, a mechanical pleasure contrivance, owned and operated by the de-; fendant at its pleasure resort.
In case No. 5860, Charles Kemp sued the Company for loss of services and expenses incurred by him on account of said injuries.
The trial resulted in a directed verdict by the trial court for the defendant in each case, and this is the error assigned.
It is the law that one using such devices for pleasure assumes the ordinary risk thereof. See: Ivory v Cincinnati Baseball Club, 62 Oh Ap 524; Greyhound Lines v Martin, 127 Oh St 499; Cloke v Coney Island, Inc., 56 Oh Ap 384, and cases cited.
There is not sufficient evidence of defective mechanical construction, lack of safety devices, or unusual or faulty operation, necessary to establish negligence on the part of the defendant. Plaintiff’s injuries seemed to be due to her inability to properly adjust herself to the ordinary operation, of the device, the risk which she assumed.
The trial court was correct in directing the verdict for the defendant in each case, and the judgment in case No. 5860 and case No. 5861 is, therefore, affirmed.
MATTHEWS & ROSS, JJ., concur.